Rosa Lee Rodriguez, as next
                                                                    friend of Flora s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                    November 4, 2015

                                   No. 04-15-00049-CV

     MORNINGSIDE MINISTRIES d/b/a Morningside Ministries at the Manor and the
                   Morningside Ministries Foundation, Inc.,
                                Appellant

                                            v.

                 Rosa Lee RODRIGUEZ, as next friend of Flora Mendez,
                                  Appellee

                From the 166th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014-CI-07530
                        Honorable Laura Salinas, Judge Presiding


                                     ORDER
        The Appellant’s Motion to Abate Appeal to Finalize Settlement is GRANTED. The
appeal is abated for 30 days.



                                                 _________________________________
                                                 Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of November, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court